DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The closest prior art Sundaram et al. (US Patent #10121494) in view of Wexler et al. (US PGPUB #2020/0296521) further in view of Goldstein et al. (US #2008/0267416) fails to teach a computer implemented method of controlling an electronic device's audio output, comprising:
detecting an active sound source presence within an auditory detection space;
transitioning the electronic device to selectively transmitting a desired sound when the active sound source presence is detected;
detecting a sound segment from the active sound source in the auditory detection space and enhancing the sound segment when transformed into electrical signals;
converting the electrical signals into a digital signals;
identifying active sound segments within the digital signals;
attenuating noise components within in the active sound segments;
identifying a physical location of the active sound source; and
adjusting an output automatically by muting a second active sound source in the auditory detection space in response to the identifying of the physical location of the active sound source.

These limitations, in combination with the remaining limitations of independent Claims 1 and 13 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651